                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                           CASE NO.:

WINDY LUCIUS,

       Plaintiff,

v.

JC USA, INC.,

       Defendant.
                                             /

                         COMPLAINT FOR INJUNCTIVE RELIEF

       Comes now Windy Lucius, (“Plaintiff”) by and through her undersigned counsel, hereby

files this complaint and sues Defendant, JC USA, INC., a foreign profit corporation doing business

in Florida, and alleges as follows:

                                        INTRODUCTION

       1.      Plaintiff Windy Lucius brings this action individually against JC USA, INC.,

(“Defendant”), alleging violations of Title III of the Americans with Disabilities Act, 42 U.S.C. §

12101 et seq., (hereinafter, “ADA”).

       2.      Plaintiff is blind. She uses the internet to help her navigate a world of goods,

products and services like the sighted. The internet, websites and mobile applications provide her

a window into the world that she would not otherwise have. She brings this action against

Defendant for offering and maintaining a mobile application (software that is intended to run on

mobile devises such as phones or table computers) that is not fully accessible and independently

usable by visually impaired consumers. The mobile application (“app”) at issue is available

through the Apple “app store” for download and installation on Apple devices. Defendant
developed the app and made it available to millions of phone and tablet users in the Apple app

store.

         3.    Plaintiff is also an advocate of the rights of similarly situated disabled persons and

is a “tester” for the purpose of asserting her civil rights and monitoring, ensuring, and determining

whether places of public accommodation and/or their websites are in compliance with the ADA.

         4.    Defendant offers its app to the general public from which it sells food; provides a

menu of items available to be ordered; store location(s), blogs, success stories and the ability to

order DNA kits. Defendant’s app allows users to track food consumed; track exercise; track weight

loss and ask questions. Defendant’s app allows mobile device users to shop on a mobile platform

through a connection to Wi-Fi or cellular data so that users can make purchases, locate stores, and

explore product offerings and services on the go. As such, it has subjected itself to the ADA

because Defendant’s app is offered as a tool to promote, advertise and sell its products and services

from its brick and mortar stores, which are places of public accommodation. As a result, the app

must interact with Defendant’s stores and the public, and in doing so must comply with the ADA,

which means it must not discriminate against individuals with disabilities and may not deny full

and equal enjoyment of the goods and services afforded to the general public.

         5.    Defendant promotes its app as a way to use its services on the go. Blind and visually

impaired consumers must use the assistive technology on the iPhone to access app content. The

app must be designed and programmed to work with the assistive technology available on the

iPhone. Defendant’s app, however, contains digital barriers which limit the ability of blind and

visually impaired consumers to access it, even with Apple’s assistive technology.

         6.    Defendant’s app does not properly interact with Apple’s assistive technology in a

manner that will allow the blind and visually impaired to enjoy the app, nor does it provide other



                                                 2
means to accommodate the blind and visually impaired.

        7.      Plaintiff is interested in a healthy lifestyle and weight loss. In that regard, Plaintiff

has downloaded and attempted to patronize Defendant’s app in the past and intends to continue to

make further attempts to patronize Defendant’s app. She would like to learn more about the

Defendant’s weight loss programs before going to the brick and mortar locations. She would like

to be able to learn about Defendant’s menu items online, explore nutritional information as well

as be able to learn about and take advantage of, any sales or discounts offered by Defendant.

However, unless Defendant is required to eliminate the access barriers at issue and is required to

change its policies so that access barriers do not reoccur on Defendant’s app, Plaintiff will continue

to be denied full and equal access to the app as described and will be deterred from fully using

Defendant’s app or making purchases at the physical locations.

        8.      Plaintiff continues to attempt to utilize the app and/or plans to continue to attempt

to utilize the app in the near future. In the alternative, Plaintiff intends to monitor the app in the

near future, as a tester, to ascertain whether it has been updated to interact properly with screen

reader software.

        9.      Plaintiff is continuously aware of the violations at Defendant’s app and is aware

that it would be a futile gesture to attempt to utilize the app as long as those violations exist unless

she is willing to suffer additional discrimination.

        10.     Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

result of the discriminatory conditions present at Defendant’s app. By continuing to operate its app

with discriminatory conditions, Defendant contributes to Plaintiff’s sense of isolation and

segregation and deprives Plaintiff the full and equal enjoyment of the goods, services, facilities,

privileges and/or accommodations available to the general public. By encountering the




                                                   3
discriminatory conditions at Defendant’s app, and knowing that it would be a futile gesture to

attempt to utilize the app unless she is willing to endure additional discrimination, Plaintiff is

deprived of the meaningful choice of freely visiting and utilizing the same accommodations readily

available to the general public and is deterred and discouraged from doing so. By maintaining an

app with violations, Defendant deprives Plaintiff the equality of opportunity offered to the general

public.

          11.   Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

of the Defendant’s discrimination until the Defendant is compelled to comply with the

requirements of the ADA.

          12.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination

from the Defendant’s non-compliance with the ADA with respect to this app as described above.

Plaintiff has reasonable grounds to believe that she will continue to be subjected to discrimination

in violation of the ADA by the Defendant. Plaintiff desires to access the app to avail herself of the

benefits, advantages, goods and services therein, and/or to assure herself that this app is in

compliance with the ADA so that she and others similarly situated will have full and equal

enjoyment of the app without fear of discrimination.

          13.   The ADA expressly contemplates the type of injunctive relief that Plaintiff seeks in

this action. The ADA provides, in part:

                [i]n the case of violations of . . . this title, injunctive relief shall include an
                order to alter facilities to make such facilities readily accessible to and
                usable by individuals with disabilities . . . Where appropriate, injunctive
                relief shall also include requiring the . . . modification of a policy . . .

42 U.S.C. § 12188(a)(2).

          14.   Therefore, Plaintiff seeks a declaration that Defendant’s app violates federal law

as described and an injunction requiring Defendant to modify its app so that it is fully accessible



                                                    4
to, and independently usable by, blind or visually impaired individuals. Plaintiff further requests

that the Court retain jurisdiction of this matter for a period to be determined to ensure that

Defendant comes into compliance with the requirements of the ADA and to ensure that

Defendant has adopted and is following an institutional policy that will, in fact, cause

Defendant’s app to remain in compliance with the law.

                                    JURISDICTION AND VENUE

        15.     This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and 42

U.S.C. § 12188.


        16.     Plaintiff’s claims asserted herein arose in this judicial district and Defendant does

substantial business in this judicial district where it has multiple physical locations.

        17.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(1) and (2) in that

this is the judicial district in which Defendant resides, and in which a substantial part of the acts

and omissions giving rise to the claims occurred.

        18.     This Court has personal jurisdiction over JC USA, INC., pursuant to, inter alia,

Florida’s long arm statute F.S. § 48.193, in that Defendant: (a) operates, conducts, engages in,

and/or carries on a business or business ventures (s) in Florida and/or has an office or agency in

Florida; (b) has committed one or more tortious acts within Florida; (c) was and/or is engaged in

substantial and not isolated activity within Florida; and/or (d) has purposely availed itself of

Florida’s laws, services and/or benefits and therefore should reasonably anticipate being hailed into

one or more of the courts within the State of Florida.

                                              PARTIES

        19.     Plaintiff, Windy Lucius, is and, at all times relevant hereto, was a resident of the

State of Florida and Miami-Dade County. Plaintiff is and, at all times relevant hereto, has been



                                                    5
legally blind and is therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2)

and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

       20.     Defendant JC USA, INC. owns, operates and maintains restaurants called JENNY

CRAIG in Miami-Dade County, Florida either through franchisees, affiliates, partners or other

entities. Defendant’s restaurant sells prepared diet meal kits, and other food to the public.

Defendant also offers those items to the public through its app. Defendant’s store and

accompanying app work collectively and are public accommodations pursuant to 42 U.S.C. §

12181(7)(E).

                                             FACTS

       21.     Defendant owns, operates and controls an app from which it sells food and other

meal kits and weight loss related services. The app allows customers to order ahead and take

advantage of certain specials only available through the app. The Plaintiff must go to

corresponding brick and mortar locations to pick up the food she can pre-order from the app or she

can have it delivered to her door. Defendant’s app also helps users locate weight loss centers, view

pricing and specials, review the menus, and a variety of other functions.

       22.     Defendant’s app is a nexus to a place of public accommodation pursuant to 42

U.S.C. § 12181(7)(E). Therefore, under the ADA, Defendant must ensure that individuals with

disabilities have access to full and equal enjoyment of the goods and services offered on its app.

       23.     Blind and visually impaired individuals may access apps by using accessibility

features in conjunction with screen reader software that converts text to audio. Screen reader

software provides the primary method by which a visually impaired person may independently use

the internet. Unless the app is designed to be accessed with screen reader software, visually

impaired individuals are unable to fully access app and the information, products, and services




                                                 6
available through the app.

       24.     The international app standards organization, W3C, has published WCAG 2.1 A

and WCAG 2.1 AA (Version 2.0 of the Web Content Accessibility Guidelines). WCAG 2.1 A and

WCAG 2.1 AA provide widely accepted guidelines for making apps accessible to individuals with

disabilities and compatible with screen reader software. These guidelines have been endorsed by

the United States Department of Justice and numerous U.S. District Courts.

       25.     Plaintiff is legally blind and uses VoiceOver screen reader software (hereinafter,

“Plaintiff’s software”) in order to access app content. Plaintiff’s software is the most popular screen

reader software utilized worldwide by visually impaired individuals for Apple tablets and phones.

       26.     Despite attempts, Defendant’s app did not integrate with Plaintiff’s software, nor

was there any function within the app to permit access for visually impaired individuals through

other means. Therefore, Plaintiff was denied the full use and enjoyment of the goods and services

available on Defendant’s app as a result of access barriers on the app. For example, VoiceOver

users hear the same label for all form fields; “username”. VoiceOver users cannot select any of the

navigation items such as Choose a Menu, Calories, or Week and Day. The Activity and Weight

sections cannot be used by VoiceOver users.

       27.     Defendant’s app does not meet the WCAG 2.1 A level of accessibility. As to

WCAG guideline 1.3.1 – Info and Relationships, information, structure, and relationships

conveyed through presentation should be programmatically determined or be available in text.

Here, the programmatically associated label for each input field is username, despite a different

visible label being placed. The result is that users hear "username" for each label and each field.

As to WCAG guideline 2.1.1 – Keyboard, the app should be accessible by keyboard only (no

mouse or other pointing device should be required). Here, VoiceOver users cannot select any of



                                                  7
the individual navigation options: Choose Menu, Calories, Week and Day. All focused as a single

element and thus preventing these elements from being accessed. As to WCAG guideline 2.4.3 –

Focus Order, the app should provide focus in a logical order that preserves meaning and

operability. Here, when the plus button is pressed to make an entry, focus is not given to the newly

visible content. A user must move backwards to get it into focus. As to WCAG guideline 3.2.1 –

On Focus, elements should not change when they receive focus. Here, VoiceOver users were

unable to view the Activity or Weight sections. When these sections were selected, the focus

automatically jumped behind the headings and the main content reverted back to the Main menu

section. As to WCAG guideline 4.1.2 – Name, Role, Value, all elements should be built for

accessibility. Here, the main tab, which is used to add new entries for: Menu, Activity, Weight,

Measurements or Water, is announced as "center tab, button." After a few seconds, VoiceOver

will announce "Possibly Add."

       28.     Defendant’s app does not meet the WCAG 2.1 AA level of accessibility. As to

WCAG guideline 2.4.6 – Headings and Labels, headings and labels should be clear. Here, the

buttons used to move between the day logs are announced as "Left white, button" and "Right white,

button." This does not give context to provide the user with the necessary information to know it

will move between the days.

       29.     By failing to adequately design and program its app to accurately and sufficiently

integrate with VoiceOver, Defendant has discriminated against Plaintiff and others with visual

impairments on the basis of a disability by denying them full and equal enjoyment of the app, in

violation of 42 U.S.C. § 12182(a) and C.F.R. § 36.201.

       30.     As a result of Defendant’s discrimination, Plaintiff was unable to use Defendant’s

app and suffered an injury in fact including loss of dignity, mental anguish and other tangible




                                                 8
injuries.

        31.    The barriers on the app have caused a denial of Plaintiff’s full and equal access in

the past, and now deter Plaintiff from attempting to use Defendant’s app.

        32.    If Defendant’s app were accessible, Plaintiff could independently navigate, review

and purchase meal kits and other food products from Defendant’s stores online, as well as utilize

the other functions on the app.

        33.    Plaintiff believes that although Defendant may have centralized policies regarding

the maintenance and operation of its app, Defendant has never had a plan or policy that is

reasonably calculated to make its app fully accessible to, and independently usable by, people with

visual impairments.

        34.    Without injunctive relief, Plaintiff and other visually impaired individuals will

continue to be unable to independently use Defendant’s app in violation of their rights under the

ADA.

                                  SUBSTANTIVE VIOLATION

                        (Title III of the ADA, 42 U.S.C. § 12181 et seq.)

        35.    The allegations contained in the previous paragraphs are incorporated by reference.

        36.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides: “No

individual shall be discriminated against on the basis of a disability in the full and equal enjoyment

the goods, facilities, privileges, advantages or accommodations of any place of public

accommodation by any person who owns, leases (or leases to), or operates a place of public

accommodation.” 42 U.S.C. § 12182(a).

        37.    Defendant’s stores and accompanying app are public accommodations within the

definition of Title III of the ADA, 42 U.S.C. § 12181(7)(E).



                                                  9
       38.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to

deny individuals with disabilities the opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages or accommodations of an entity. 42 U.S.C. §

12182(b)(1)(A)(i).

       39.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to

deny individuals with disabilities the opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages or accommodations, which is equal to the opportunities

afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

       40.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

includes, among other things:

               a failure to make reasonable modifications in policies, practices or
               procedures, when such modifications are necessary to afford such goods,
               services, facilities, privileges, advantages or accommodations to individuals
               with disabilities, unless the entity can demonstrate that making such
               modifications would fundamentally alter the nature of such goods, services,
               facilities, privileges, advantages or accommodations; and a failure to take
               such steps as may be necessary to ensure that no individual with a disability
               is excluded, denied services, segregated or otherwise treated differently
               than other individuals because of the absence of auxiliary aids and services,
               unless the entity can demonstrate that taking such steps would
               fundamentally alter the nature of good, service, facility, privilege,
               advantage or accommodation being offered or would result in an undue
               burden.

42 U.S.C. § 12182(b)(2)(A)(ii) (iii); see also 28 C.F.R. § 36.303(a).

       41.     Title III requires that “[a] public accommodation shall furnish appropriate auxiliary

aids and services where necessary to ensure effective communication with individuals with

disabilities.” 28 C.F.R. § 36.303(c)(1). The regulations set forth numerous examples of “auxiliary

aids and services,” including “…accessible electronic and information technology; or other

effective methods of making visually delivered materials available to individuals who are blind or




                                                10
have low vision.” 28 C.F.R. § 36.303(b).

       42.     The acts alleged herein constitute violations of Title III of the ADA, and the

regulations promulgated thereunder. Plaintiff, who is legally blind and has a disability that

substantially limits the major life activity of seeing within the meaning of 42 U.S.C. §§

12102(1)(A) and (2)(A), has been denied full and equal access to Defendant’s app. Plaintiff has

not been afforded the goods, services, privileges and advantages that are provided to other patrons

who are not disabled, and/or has been provided goods, services, privileges and advantages that are

inferior to those provided to non-disabled persons. These violations are ongoing as Defendant has

failed to make any prompt and equitable changes to its app and policies in order to remedy its

discriminatory conduct.

       43.     Pursuant to 42 U.S.C. 12188 and the remedies, procedures and rights set forth and

incorporated therein, Plaintiff, on behalf of herself and on behalf of others similarly situated

requests relief as set forth below.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself and others similarly situated prays for:

       a.      A Declaratory Judgment that at the commencement of this action Defendant was in
               violation of the specific requirements of Title III of the ADA described above, and
               the relevant implementing regulations of the ADA, in that Defendant took no action
               that was reasonably calculated to ensure that its app is fully accessible to, and
               independently usable by, blind individuals;

       b.      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504
               (a) which directs Defendant to take all steps necessary to brings its app into full
               compliance with the requirements set forth in the ADA, and its implementing
               regulations, so that its app is fully accessible to, and independently usable by, blind
               individuals, and which further directs that the Court shall retain jurisdiction for a
               period to be determined to ensure that Defendant has adopted and is following an
               institutional policy that will in fact cause Defendant to remain fully in compliance
               with the law;

       c.      Payment of costs of suit;


                                                 11
       d.     Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR
              § 36.505; and,

       e.     The provision of whatever other relief the Court deems just, equitable and
              appropriate.

Dated: February 24, 2020


                                          Respectfully submitted,

                                          /s/ J. Courtney Cunningham
                                          J. Courtney Cunningham, Esq.
                                          J. COURTNEY CUNNINGHAM, PLLC
                                          FBN: 628166
                                          8950 SW 74th Court, Suite 2201
                                          Miami, FL 33156
                                          T: 305-351-2014
                                          cc@cunninghampllc.com




                                             12
